Citation Nr: 0532905	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  02-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1971 to August 
1972.  He served in Vietnam from September 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The record contains no credible supporting evidence of 
inservice stressors.  

3.  The veteran did not respond to a July 2004 communication 
asking him for more specific information regarding any 
alleged stressful experiences in service.  

4.  The veteran does not have PTSD attributable to 
experiences during active service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative seek entitlement to 
service connection for PTSD.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA has provided notice regarding what the 
evidence had to show to establish entitlement to service 
connection for PTSD in various communications, including one 
dated in July 2004 in which he was specifically informed that 
the evidence had to show a current diagnosis of PTSD, a 
relationship between any current disability and service, and 
credible supporting evidence that any claimed inservice 
stressor actually occurred.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform a claimant of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's position that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b) (1).  

The most recent VCAA notice letter provided to the veteran in 
July 2004 informed him of the evidence that he had to show to 
establish entitlement to service connection for PTSD and how 
VA would help him obtain evidence for his claim.  He was told 
that VA needed him to provide specific details regarding any 
stressful incident sustained in service.  He was provided 
with a questionnaire and was asked to complete it.  He was 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  There is no indication of any 
outstanding records that are not in the claims folder.  For 
whatever reason, the veteran failed to provide the requested 
information.  Accordingly, the Board finds that there is no 
prejudice to him in proceeding with the decision at this 
time.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that a claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process  concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist the veteran, the Board 
notes that records have been obtained by VA and associated 
with the claims folder.  The case was remanded by the Board 
in July 2004 in order to assure compliance with the VCAA.  
For the aforementioned reasons, the Board therefore concludes 
that VA has more than fulfilled its duty to assist the 
veteran in this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 102 (2005).  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id, at 56.  

With regard to PTSD, service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b).  When an appellant is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304.  

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  

Factual Evidence

A review of the veteran's personnel records reveals that he 
served in Vietnam from September 1971 to April 1972.  His 
principal duty assignment was as a clerk from October 1, 1971 
to mid-November 1971 with the 129th Maintenance Support 
Company.  From November 1971 to early April 1972 his 
principal duty assignment was as a clerk with the 551st Light 
Maintenance Company.  

The service medical records are without reference to 
complaints or findings indicative of psychiatric 
difficulties.  

The post service medical evidence of record includes a report 
of a VA examination in February 1999.  Reference was made to 
previous psychiatric hospitalizations in the late 1990's.  
With regard to his service in Vietnam, the veteran stated he 
was there for about a year, but never saw any combat.  He did 
not claim any traumatic experiences other than having a 
friend die in combat.  He stated he did not witness the event 
and did not even hear about it until about one month 
afterward.  No psychological testing was accomplished.  It 
was indicated the first and essential criterion of having 
experienced a traumatic event warranting a diagnosis of PTSD 
was not met.  Other complaints of night sweats and social 
anxiety, according to the examiner, could not be accounted 
for by a diagnosis of PTSD.  The Axis I diagnosis provided 
was polysubstance dependence, in remission.  There was no 
Axis II diagnosis.  

Additional medical evidence includes report of a VA 
psychiatric outpatient treatment report dated in June 2002.  
Initial diagnostic impressions were:  Polysubstance abuse, in 
remission; psychosis, not otherwise specified; PTSD.  

The veteran was accorded a PTSD examination in August 2002.  
The claims file was available to and reviewed by the 
examiner.  Reference was made to the aforementioned June 2002 
outpatient visit and the report the veteran's complaints 
included hearing voices that he should kill himself.  The 
examiner indicated that while an initial diagnosis was made 
of PTSD, there was no indication of the presence of stressors 
that the veteran was supposed to have experienced or 
subjective symptoms that would meet the criteria warranting 
the diagnosis of PTSD.  

Information recorded for evaluation purposes reflected that 
the veteran stated he had had no contact with medical 
professionals while in service.  With regard to stressors, 
the veteran stated that one time he and another individual 
were asked to help put body bags on a truck.  He indicated 
that all the bags were zippered except for one.  He claimed 
that in that bag he saw a man with a big hole on the side of 
his face.  He claimed that since that time he had had night 
sweats.  The examiner noted that upon review of the file, 
there was no indication at any time in the past that the 
veteran had reported this kind of experience.  Findings were 
recorded and an Axis I diagnosis was made of substance abuse, 
in apparent remission.  With regard to a diagnosis of PTSD, 
the examiner stated "the veteran reported a stressor which 
was not of the nature or magnitude to meet the criteria for 
PTSD."  

As a result of a remand by the Board in July 2004 in order to 
ask the veteran to provide more specific information 
regarding his reported stressful experiences in Vietnam, he 
was sent a letter dated in July 2004 from the Appeals 
Management Center in Washington, D.C., asking him for more 
specific information regarding his stressors.  For whatever 
reason, the record reflects the veteran never provided a 
response to this letter.  




Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As noted above, 
case law and the regulations indicate that when an appellant 
did not engage in combat with the enemy, his testimony alone 
is not sufficient to establish the occurrence of a claimed 
stressor.  Rather, his testimony is to be corroborated by 
credible supporting evidence.  In this case, the available 
evidence does not support the veteran's testimony regarding 
his reported inservice stressors.  The service records are 
without reference to any psychiatric complaints or 
abnormalities.  There is no indication in the post service 
records of symptoms associated with PTSD for years following 
service discharge.  While the veteran has been given a 
diagnosis of PTSD, a VA psychologist who examined the veteran 
in 1999 indicated that there was no evidence that the veteran 
had experienced a traumatic event.  The individual added that 
the veteran's complaints of night sweats and social anxiety 
could not be accounted for by a diagnosis of PTSD.  A VA 
psychiatrist who examined the veteran in August 2002 had the 
claims folder available to him.  That included the report of 
VA evaluation of the veteran in June 2002 at which time 
initial diagnoses were made which included PTSD.  However, 
the examiner in August 2002 specifically disagreed with this, 
indicating there was no indication of the stressors that the 
veteran was supposed to have experienced or the presence of 
subjective symptoms that would meet the criteria warranting a 
diagnosis of PTSD.  The Board notes that the veteran was 
requested by a communication dated in July 2004 to provide 
more specific evidence regarding any stressful experiences he 
might have had in service, but for whatever reason, he failed 
to respond to the letter.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establishing benefits.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Thus, the Board is forced to rely on 
the evidence that is of record and that evidence is against 
the claim.  

The Board notes that the veteran's own assertions that he has 
PTSD are of no probative value since a lay person such as the 
veteran is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board therefore 
concludes that the evidence is against a finding that the 
veteran has PTSD attributable to his service in Vietnam from 
late September 1971 to early April 1972.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


